Citation Nr: 1636253	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left leg disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a thoracolumbar spine disability. 




REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1979.

This matter arises before the Board of Veterans' Appeals (Board) from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a July 2010 rating decision, the RO determined that new and material evidence had not been submitted to reopen the underlying claims for service connection for right shoulder pain and back condition/history of injury. 

In a November 2011 rating decision, the RO determined that new and material evidence had not been submitted to reopen the underlying claims for service connection for left shoulder AC joint osteoarthritis with pain and cervical spine degenerative joint/disc disease at the C4-C7 level with pain.

In a September 2014 rating decision, the RO determined that new and material evidence had not been submitted to reopen the underlying claim for service connection for left leg pain.  

In June 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans' Law Judge (VLJ); a transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  In a November 2008 rating decision the RO, in relevant part, denied service connection for right shoulder pain, on the merits, and determined that new and material evidence had not been submitted to reopen the underlying claim for service connection for a back condition/history of injury.  

2.  Evidence compiled since the RO's November 2008 denial of service connection for right shoulder pain and declining to reopen the claim for service connection for a back condition/history of injury, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims.

3.  In a May 2011 decision, the Board denied, on the merits, service connection for left leg, left shoulder, and cervical spine disabilities.

4.  Evidence compiled since the Board's May 2011 denial of service connection for left leg, left shoulder, and cervical spine disabilities, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims.




CONCLUSIONS OF LAW

1. The November 2008 rating decision denying service connection for right shoulder pain, and determining that new and material evidence had not been submitted to reopen the underlying claim for service connection for a back condition/history is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100, 20.1104 (2015).

2. New and material evidence has not been received since the November 2008 rating decision denying service connection for right shoulder pain, and determining that new and material evidence had not been submitted regarding the claim for service connection for a back condition/history, so the claims are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  The May 2011 Board decision denying service connection for left leg, left shoulder, and cervical spine disabilities is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  

4.  New and material evidence has not been received since the May 2011 Board denial of service connection for left leg, left shoulder, and cervical spine disabilities, so the claims are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Letters dated in April 2010, September 2011, and July 2014 notified the appellant of the requirements of reopening the claim and explained the evidence needed to be submitted and what evidence VA would assist in obtaining.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (c)(1)-(3).  The Veteran's pertinent service treatment records (STRs) and post-service VA treatment records have been secured. The Veteran was afforded a VA medical examination in regards to his right shoulder and back in January 2013.  At the time of the examination, the Veteran refused to allow his right shoulder to be examined insisting that the problem was with his left shoulder, so the VA examiner evaluated the left shoulder instead.  A VA medical opinion has not been obtained regarding the remaining issues on appeal.  See 38 U.S.C.A. § 5103A (a).  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii). 

The Veteran's service treatment records and VA outpatient treatment records have been obtained and associated with the claims file.  The Board notes that the duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010). During his hearing, the Veteran reported that has been receiving SSA disability benefits since 2009 or 2010.  He indicated that he was receiving SSA disability benefits for all of his disabilities, then he stated, "I don't know, the problems with me."  He reported that he was examined by a doctor and approved immediately for SSA benefits without a hearing.  When the undersigned VLJ specifically asked if any medical professional asked or told him that his neck and shoulder disabilities were likely due to the fall the Veteran had in service, the Veteran indicated that he has not been able to get anyone to understand the connection.  The Veteran also testified that all of his medical treatment since service had been through VA.  Therefore, the Board finds that the SSA records are not relevant to the new and material issues and underlying nexus question presented here.  Therefore, there is no duty to obtain these records in connection with the issues decided herein.

The Veteran limited his hearing request to the issues regarding his cervical spine and left shoulder disabilities and testified before the undersigned Veterans Law Judge during a June 2016 Video Conference.  At the time of his hearing, the Veteran also provided testimony regarding his right shoulder disability.  During the hearing, the Veteran was assisted by his representative.  His representative, and the Veterans Law Judge, asked questions to ascertain the nature and etiology of the Veteran's symptoms during and post service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the requirements.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103 (c)(2) have been met.  During his hearing, the Veteran indicated that he had boxes of medical treatment records dating back to the 1970's that he intended to submit to VA.  Following the hearing, the record was held open for a 30-day period to allow for the submission of additional evidence. However, no additional evidence was submitted by either the Veteran or his representative. 

II.  New and Material Evidence Legal Criteria

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. 38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Regardless of what the RO did, the Board has the jurisdictional responsibility to consider whether it is proper to reopen a claim. The Board will therefore determine, de novo, whether new and material evidence has been received and, if so, consider entitlement to the benefit sought on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A.  Thoracolumbar Spine and Right Shoulder Disabilities

In a March 1980 rating decision, issued in April 1980, the RO, in pertinent part, denied service connection for a back condition on the grounds that the VA examination did not show that the Veteran had current residuals of a back injury.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal within the statutory timeframe and no evidence pertaining to the issues were either physically or constructively received by VA within one year of the rating decision, so that decision is final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 3.104.

A subsequent claim to reopen was denied in a November 2008 rating decision.  In this decision, the RO determined that new and material evidence had not been submitted to reopen the underlying claim for service connection for a back condition/history of injury on the grounds that the Veteran did not provide medical or other evidence that had not previously been considered and showed that he had been medically diagnosed with a chronic back disability/disorder that was linked to his military service.  At the same time, the RO denied service connection for right shoulder pain.  The RO denied the claim on the bases that the Veteran did not provide medical evidence showing that he had been medically diagnosed with a chronic right shoulder disabilty/disorder that had been linked to his military service.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal within the statutory timeframe and no evidence pertaining to the issues were either physically or constructively received by VA within one year of the rating decision, so that decision is final. 38 U.S.C.A. § 7105 (c); 38 C.F.R. § 3.104.

The evidence of record at the time of the November 2008 rating decision included service treatment records.  Among the entries, on February 1976 entrance report of medical history, the Veteran did not identify any problems with his back or right shoulder.  A February 1976 entrance report of medical examination included a clinical evaluation that was normal with regard to any right shoulder and back conditions.  Other entries show numerous back complaints and complaints of pain in various joints in his body.  He underwent an extensive work-up and was seem at a specialty clinic at the Darnell Hospital and the Rheumatology Clinic at Brooke Army Medical Center, with no objective evidence of pathology of any chronic condition shown at either Army facility.  

In December 1978, the Veteran was seen for right shoulder pain.

In December 1978, a doctor wrote that the Veteran had a history of multiple complaints over the past year usually consisting of various "exotic pains" of the back, neck, shoulders, and chest.  He continued to explain that the Veteran had been examined extensively by physical therapy, orthopedics, neurology, internal medicine, and local dispensaries with the general opinion that his objective findings were not consistent with his subjective complaints.  The Veteran's unit commander recommended medical separation, and the doctor noted that the Veteran was generally uncooperative and highly exaggerated all symptoms.  On examination, the Veteran presented with "clenched teeth, eyes shut, evidently to give an appearance of excruciating pain" but the doctor found that the Veteran had no medical objective findings to substantiate medical separation, which conclusion had been confirmed by multiple medical visits.  Administrative separation was recommended instead.

In May 1979, it was recorded the Veteran had multiple complaints, including back pain for approximately 20 months.  He reported that he fell 20 months ago and twisted his back.  

On June 1979 separation Report of Medical History, the Veteran reported that he had swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; painful or "trick" shoulder or elbow; and recurrent back pain.  The Veteran was found clinically normal on his June 1979 separation examination. In the notes section, the examiner wrote that the Veteran had multiple somatic complaints and a history of complaints of chronic body aches.  He added that the Veteran had been seen by every specialty clinic at the Hospital, including rheumatology, but no doctors documented any objective evidence of pathology.  The examining doctor also found no pathology and instead wrote that the Veteran had excessive subjective complaints with no objective findings and no profiles.  The Veteran was qualified for separation but not for reenlistment due to chronic malingering.

In a September 1979 statement of medical condition, the Veteran reported that he had back pains.  

An October 1979 Veteran's Application for Compensation or Pension noted treatment for a back condition in 1978 and 1979 at Brooks and Darnell Army Hospitals.

Treatment records from the St. Louis VA Medical Center (VAMC) dated in October 1979 reflect the Veteran had complaints of back pain going into his left leg, since before he was discharged from service.  X-rays of the lumbosacral spine were negative.  Electromyography (EMG) and Nerve Conduction Velocity (NCV) findings were normal.  

On December 1979 VA neuropsychiatric compensation and pension examination, the Veteran complained of a "back condition" with aching pain radiating from under the shoulder blades to either side and occasional low back pain with radiation into the legs.  He indicated that the problem has been present for approximately three years.   He described an incident that occurred while working on a truck in which he slipped and twisted his back at the end of 1977.  He went on to recall he had continued pain and sought treatment; performed physical therapy for about two to three weeks, and saw an orthopedist, but nothing pathological was found on X-ray examination.  He reported he was hospitalized for one week in mid-1978 due to his back pain, subsequently had pain in the legs with weakness, and that he continued to have these symptoms.  A December 1970 radiographic report revealed normal findings of the lumbosacral spine.  After examination, he was diagnosed with a history of a back injury with low back pain and "moderate hyperactivity."    

In an April 2008 statement, the Veteran reported that he had injuries that were the result of "working on military vehicles [,] from falling and bad weather conditions, causing bodily function to not function at a hundred percent."

In a September 2008 statement, the Veteran reported that he had back and shoulder injuries that he had been dealing with for 25 years or more.

Evidence received since the November 2008 rating decision includes VA treatment records dated in October and December 2008 noting the Veteran's complaints of low back pain.  In October 2009, the Veteran reported that he has had low back pain for the past 30 years from when he was injured in the Army in 1976 while working on a truck.  In October 2009, the Veteran presented with complaints of right shoulder pain.  A January 2010 MRI report revealed small focal lesion in the left T12-Ll neural foramen; multilevel facet joint osteoarthropathy; narrowing of the spinal canal and neuroforamen; moderate degenerative disease and bulging disc and facet joint osteoarthropathy at L2-L, 3 resulting in mild narrowing of the spinal canal and mild narrowing of the neuroforamina, bilaterally; and bulging disc with posterior annular tear at L5-Sl. 6.  

On a VA Form 21-4138, " Statement in Support of Claim," received in March 2010, the Veteran, in pertinent part, indicated his wish to reopen his claim regarding his shoulder, and back disorders.  

In an April 2010 statement, the Veteran reported, among other things, that he injured his back and shoulder in the military in 1977 when he fell from a truck.  He reported that he was not able to get treatment for years and suffered with the pain until he started coming to VA for treatment in 2008.  

VA treatment records dated in May 2010 noted continued complaints of back pain and a history of full thickness tear in the supraspinatus tendon and osteoarthritis.  In July 2010, the Veteran reported complaints of pain in the bilateral shoulders since 1977 after falling while on active duty.  He also claimed that he twisted his neck and back when he fell in 1977.  He reported chronic pain in his shoulder and low back with an onset of 30 years ago.  

In a July 2010 rating decision, the RO determined that new and material evidence had not been submitted to reopen the underlying claims for service connection for right shoulder pain and back condition/history of injury.  It is this decision that is now before the Board.

VA treatment records included a September 2010 MRI report that showed small focal lesion in the left T12-Ll neuroforamen; multilevel degenerative disc disease in the mid-portion of the thoracic spine; and mild anterior wedge deformity of the T5, T6, T7 and T8 vertebral body resulting in mild focal kyphosis.  In November 2010, the Veteran had complaints of low back pain since he fell off of a ladder in 1979.  In July 2011, he provided a history of neck, back, bilateral arm and left leg discomfort from trauma in the military.  A July 2011 X-ray report revealed slightly reduced disk space at L2-3 and evidence of degenerative spur formation at L2-3.

On January 2013 VA back and shoulder/arm conditions disability benefits questionnaire (DBQ), the Veteran refused to allow his right shoulder to be evaluated.  The examiner summarized the medical evidence.  The examiner did note that an MRI report of the right shoulder dated October 7, 2011 revealed mild tendinopathy of the right supraspinatus with no abnormalities of the acromioclavicular joint.  The examiner continued to evaluate the Veteran's back; however, he noted that the history from the Veteran was not obtainable.  The examiner also reported that the Veteran's current symptoms could not be obtained.  The Veteran either could not or would not verbalize any complaints.  He sat slumped in a chair with his left arm close to his side and spoke almost inaudibly.  The examiner noted that there was no record in the claims file of any treatment or history regarding the shoulders, left or right, from the time that he left the military in 1979 up until visits here at this hospital.  He simply stated, "I hurt all day long, and I can't lift my arm."  The examiner was unable to obtain any history regarding flare-ups.  

The examiner stated that considering that there was no interval history, either that could be given to him by the Veteran nor that was in the claims file, he could not provide a nexus relationship for the low back pain of which the Veteran complained in the military and of which the service medical record shows that he was seen for many times and the current arthritic changes at the L2-3 level.

On his March 2013 Form 9, the Veteran reported that he was seen numerous times in the military for a back condition and that the arthritis in his back could be due to his in-service injury and trips to get treatment.  He also stated that he had problems with his shoulders dating back to when he was in the military and that it has continued to this date in time. 

During his June 2016 Board hearing, the Veteran reported that he injured his neck in service in 1977 when he fell off of a vehicle that he was working on and onto his left side and while stationed at Fort Hood, Texas and recently underwent neck surgery.  He indicated that he sought post service treatment in 1979.  He indicated that he had problems with his shoulders as well with the left side being worse than the right.  

On review of the record, the Board finds that the new evidence received since November 2008 rating decision is not "material" evidence.  The evidence is cumulative and redundant of what has previously been submitted.  The Veteran's statements and VA outpatient treatment records, though not previously considered by the rating decision, merely show the Veteran's allegations that his back and right shoulder current symptoms and disabilities began in, are related to, or have continued since service, without any medical findings supporting such assertion.  This is no different than the Veteran's original allegations of such relationship made in his prior claim alleging that his injuries were the result of falling from a vehicle he was working on while in the military and his subsequent allegations.

Additionally, the Veteran's testimony at the June 2016 Board hearing regarding the onset of cervical and left shoulder pain occurring with his injury in service from falling off of a truck is essentially what the Veteran already claimed.  Furthermore, the Veteran did not appear to be cooperative with the VA examiner during the recent January 2013 VA examination regarding the nature and history of his right shoulder and back disabilities.  He refused to have his right shoulder evaluated.  Additionally, the January 2013 VA examiner stated that considering that there was no interval history, either that could be given to him by the Veteran nor that was in the claims file, he could not provide a nexus relationship for the low back pain of which the Veteran complained of in the military and of which the service medical record shows that he was seen for many times and the current arthritic changes at the L2-3 level.  The Board finds that, as such, no new and material evidence has been presented.  Accordingly, reopening of the claim for service connection for right shoulder and low back disabilities is not warranted.

B.  Cervical Spine, Left Shoulder, and Left Leg Disabilities

In a November 2008 rating decision, the RO, inter alia, denied service connection for cervical spine, left shoulder, and left leg disabilities.  The Veteran appealed these issues to the Board.

In a May 2011 decision, the Board denied entitlement to service connection for left leg, left shoulder, and cervical spine disabilities on the grounds that the competent evidence of record did not show that the Veteran's left leg, left shoulder, and cervical spine disabilities were related to an injury incurred during his active military service.  The Board decision is final.  

The evidence of record at the time of the May 2011 decision included service treatment records that showed the Veteran had complaints of pain in various joints in his body.  On February 1976 entrance report of medical history, the Veteran reported that he would get cramps in his legs with exercising.  A February 1976 entrance report of medical examination included a clinical evaluation that was normal with regard to the Veteran's neck, left shoulder, and left leg.   In July 1977, the Veteran had complaints of neck pain, among other things, and was diagnosed with tension headaches.  In September 1977, he had complaints of neck and shoulder pain.  In November 1977, he presented for treatment due to a cervical muscle spasm while wearing a cervical collar.  However, the physician assistant wrote that the cervical collar was not issued by a medical facility and instructed the Veteran to discontinue its use.  The Veteran was diagnosed with cervical muscle spasms secondary to abuse of the cervical collar.  On several occasions, including in June, November and December 1978, he had complaints of shoulder pain.  He underwent an extensive work-up and was seem at a specialty clinic at the Darnell Hospital and the Rheumatology Clinic at Brooke Army Medical Center, with no objective evidence of pathology of any chronic condition shown at either Army facility.  A November 1978 hospital record from Brook Army Medical Center included a diagnosis of left shoulder pain of undetermined etiology, no evidence of organic disease.

As previously mentioned, in December 1978, a doctor wrote that the Veteran had a history of multiple complaints over the past year usually consisting of various "exotic pains" of the back, neck, shoulders, and chest.  He continued to explain that the Veteran had been examined extensively by physical therapy, orthopedics, neurology, internal medicine, and local dispensaries with the general opinion that his objective findings were not consistent with his subjective complaints.  Although the Veteran's unit commander recommended medical separation, the doctor recommended administrative separation as there were no medical impairments.  

In May 1979, the Veteran had multiple complaints, including left leg pain for approximately 20 months.  He reported that he fell 20 months ago.  

Once again, on June 1979 separation Report of Medical History, the Veteran reported that he had swollen or painful joints; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; painful or "trick" shoulder or elbow; and recurrent back pain.  The Veteran was found clinically normal on his June 1979 separation examination. In the notes section, the examiner wrote that the Veteran had multiple somatic complaints and a history of complaints of chronic body aches.  He added that the Veteran had been seen by every specialty clinic at the Hospital, including rheumatology, but no doctors documented any objective evidence of pathology.  The examining doctor also found no pathology and instead wrote that the Veteran had excessive subjective complaints with no objective findings and no profiles.  The Veteran was qualified for separation but not for reenlistment due to chronic malingering.

In a September 1979 statement of medical condition, the Veteran reported that he had leg pains.

In December 1979, the Veteran underwent a neuropsychiatric compensation and pension examination in which he described an aching pain radiating from under the shoulder blades to either side and told the examiner that he slipped and twisted his back while working on a truck at the end of 1977.  One examiner found no neurological disease and another diagnosed the Veteran with a history of a back injury with low back pain and moderate hyperactivity.

In an April 2008 statement, the Veteran reported that he had injuries that were the result of "working on military vehicles [,] from falling and bad weather conditions, causing bodily function to not function at a hundred percent."

In July 2008, the Veteran alleged that he injured his neck, shoulder, and left leg in service. 

In a September 2008 statement, the Veteran reported that he had back and shoulder injuries that he had been dealing with for 25 years or more.

Treatment records from the St. Louis VAMC dated from October 2008 through May 2009 showed treatment for these complaints.  October and December 2008 treatment records noted the Veteran's complaints of having left shoulder pain since an injury in service in 1976 or 1977.  The records included a diagnosis with degenerative changes of the cervical spine, arthritic changes of the left shoulder, and polyarthralgia.  In May 2009, the Veteran had complaints of neck, left shoulder, and left upper extremity pain.  He denied numbness, tingling, and weakness in his legs.  The record noted that EMG/NCV reveals no entrapment or radiculopathy:

Radiographs of the left shoulder dated in October 2008 revealed mild degenerative changes.  Radiographs of the left hip revealed mild degenerative changes in the left hip joint.  A February 2009 MRI of the cervical spine noted complaints of neck and radiating left arm pain and the results showed degenerative changes at multiple levels.  In September 2009, he was seen for complained of left shoulder pain with a reported initial injury in 1977.  A September 2009 MRI revealed osteoarthritis in the left 'acromioclavicular joint.  In July 2009, the Veteran reported that he had neck pain since 1977.  

VA treatment records dated in October and November 2009 noted the Veteran reports of having low back pain for the past 30 years with radiating pain into his left leg, leg weakness, and that his legs went out sometimes.  He indicated that he injured himself while he was in the Army from 1976 to 1979.  He explained that he hurt his back while working on a creeper, which was under a truck and he pinned and hurt his shoulder and fell onto the ground.

On November 2009 VA compensation and pension examination, the examiner reviewed the Veteran's claims file and particularly noted an occupational history consisting of various positions in temporary work, generally including manual labor jobs, serving in restaurants, maintenance work, doing dishes, and other janitorial jobs.  

Regarding the Veteran's neck, the examination report indicates that the Veteran did not recall a specific event leading to his disability but that he did recall having a fall in 1977 where he twisted his neck and back and landed on his left shoulder.  The Veteran complained of a constant daily pain in his neck without flaring, stiffness, soreness, or popping noises.  The examiner reviewed previous MRI and EMG/nerve conduction test results, noting that they were completely normal with no evidence of entrapment neuropathy or cervical radiculopathy.  The examination report also included results of an October 2008 MRI showing degenerative discs at C5-C6 and C6-C7 and osteophytes at C4-C5 and C5-C6, as well as a February 2009 EMG/nerve conduction study showing normal results and no electrophysiological evidence of entrapment neuropathy of the left cervical radiculopathy.  

After reviewing this evidence and the Veteran's service treatment records, the examiner diagnosed the Veteran with degenerative disease of the cervical spine but found that it was less likely than not that the Veteran's neck disability was secondary to any injury incurred in service because multiple medical evaluations during service were negative for any physical pathology, there was no nexus to connect the events in service with his current diagnosis, and he had not sought medical attention for many years.  Instead, the examiner found that the Veteran's disability was more likely related to his prior occupational history and his age.

As for the Veteran's left shoulder, the Veteran told the examiner that the same incident he cited as causing his neck disability also resulted in his shoulder disability.  Apparently, X-rays in 1977 were negative for any shoulder disability and surgery was not required.  The Veteran described his shoulder symptoms as including constant daily pain without flaring, tenderness, soreness, or difficulty lifting above his head.  

Evaluation of the left shoulder showed no erythema or warmth.  Minimal palpation of the shoulder produced significant amounts of groaning and grimacing, and the Veteran felt crepitus with movement.  An MRI of the left shoulder revealed osteoarthritis in the acromioclavicular joint, narrowing of the subacromial space, and full thickness tear in the supraspinatus tendon.  X-rays further revealed mild osteoarthritic changes in the joint but no evidence of fracture or dislocation.  

The examiner diagnosed the Veteran with left shoulder arthritis and a rotator cuff tear but found that it was less likely than not that his current disability was the result of any injury incurred in service because medical records from the time showed no pathology despite exhaustive workups and the lack of medical treatment after service. The examiner found it more likely that the Veteran's shoulder disability was caused by employment in manual labor and that osteoarthritis occurred progressively over time with use and age.

Finally, the examiner found that the Veteran's left leg disability was essentially low back pain radiating to his left leg.  The Veteran related this disability to the same injury he claimed resulted in his neck and shoulder disability.  X-rays at the time of the injury were negative, and the Veteran did not receive surgical intervention.  He complained of a constant daily pain without flaring and described a throbbing, aching, sharp pain that occasionally radiated to his left leg.  The Veteran's lower extremities showed good muscular tone and normal strength and deep tendon reflexes. He had no deficit to vibratory sensation, but there was slight blunting of light touch sensation along the bottoms of the toes.  Nerve conduction studies revealed a lumbar radiculopathy.  The examiner diagnosed the Veteran with mild degenerative disease of the lumbar spine with radiculopathy but also found this disorder was less likely than not due to any event in service because medical records in service stated there was no pathology and because the Veteran had not sought treatment for 30 years after service.  Once again, she found that it was more likely related to age and prior occupational history.

In an April 2010 statement, the Veteran reported, among other things, that he injured his neck and shoulder in the military in 1977 when he fell from a truck.  He reported that he wasn't able to get treatment for years and suffered with the pain until he started coming to VA for treatment in 2008.  

VA treatment records associated with the Veteran's claims file at the time of his May 2011 decision includes some treatment records dated in May 2010 that noted continued complaints of neck and left shoulder pain.  In July 2010, the Veteran reported that he had complaints of left shoulder pain for 30 years.  

In a statement received in August 2010, R.L.G reported that the Veteran injured his neck in 1977 while R.L.G. was stationed with him at Fort Hood, Texas and that he had a picture of the Veteran wearing a neck brace at the time.  

Evidence compiled since the May 2011 Board decision includes 

VA treatment record show ongoing complaints regarding left shoulder, neck, and left leg pain.  Records associated with the file in June 2011 included treatment records dated in November 2009, in which the Veteran had complaints of low back pain with radiation into the left leg; however a concentric needle EMG of the left lower extremity and associated paraspinal muscles was normal.  In July 2010 records, the Veteran reported complaints of pain in the bilateral shoulders since 1977 after falling while on active duty.  He also claimed that he twisted his neck and back when he fell in 1977.  He reported chronic pain in his neck, shoulder, left arm, and both legs with an onset of 30 years ago.  In November 2010, the Veteran reported leg pain for multiple years from his back to his ankle.  In July 2011, he provided a history of neck, back, bilateral arm and left leg discomfort from trauma in the military.  

In a July 2011 statement, the Veteran indicated his desire to reopen his claim for neck and shoulder disabilities. 

On July 2011 VA examination for another disability, the veteran alleged a neck, shoulder, and left leg injury from falling from a truck. 

In an August 2011 statement, the Veteran reported that he had been receiving treatment at the St. Louis VAMC for the claimed conditions since his discharge from service. 

In a November 2011 rating decision, the RO determined that new and material evidence had not been submitted to reopen the underlying claims for service connection for left shoulder and cervical spine disabilities.  This decision is now before the Board.  

In October 2012, the Veteran underwent a C3-6 fusion.

On January 2013 VA DBQ for the shoulder and arm conditions, the examiner evaluated the Veteran's left shoulder and noted that the history from the Veteran was not obtainable.  The examiner also reported that the Veteran's current symptoms could not be obtained.  The Veteran either could not or would not verbalize any complaints.  He sat slumped in a chair with his left arm close to his side and spoke almost inaudibly.  The examiner noted that there was no record in the claims file of any treatment or history regarding the shoulders, left or right, from the time that he left the military in 1979 up until visits here at this hospital.  He simply stated, "I hurt all day long, and I can't lift my arm."  The examiner was unable to obtain any history regarding flare-ups.  The Veteran was diagnosed with left acromioclavicular arthritis with decreased range of motion.  The examiner stated that he could not evaluate the authenticity of this examination.  The examiner stated that he could not provide an opinion regarding nexus relationship of the Veteran's current left shoulder condition with that for which he was seen in the military.  The examiner explained that there is no objective information concerning a specific injury to his left shoulder other than left shoulder pain in 1978, and further there is no medical information ongoing of his discharge until he was seen here in 2005 or 2008.

On his May 2013 Form 9, the Veteran reported that this has had problems with his shoulder dating back to when he was in the military and has continued to this date in time. 

In April 2014, the Veteran filed an application to reopen his claim regarding a left leg disability.  

A July 2014 Report of General Information noted that the Veteran was contacted to clarification regarding his new claim for the left leg condition.  The Veteran interrupted the caller, would not give any information, and hung up the phone.  

In a September 2014 rating decision, the RO determined that new and material evidence had not been submitted to reopen the underlying claim for service connection for a left leg disability.  This decision is now before the Board.

During his June 2016 Board hearing, the Veteran reported that he injured his neck in service in 1977 when he fell off of a vehicle that he was working on and onto his left side and while stationed at Fort Hood, Texas and recently underwent neck surgery.  He indicated that he sought post service treatment in 1979.  He indicated that he had problems with his shoulders as well with the left side being worse than the right.  

On review of the record, the Board finds that the new evidence received since May 2011 Board decision is not "material" evidence.  The evidence is cumulative and redundant of what has previously been submitted.  The Veteran's statements and VA outpatient treatment records, including some additional records dated from 2009 through 2014, though not previously considered by the Board, merely show the Veteran's allegations that his cervical spine (neck), left shoulder, and left leg current symptoms and disabilities began in, are related to, or have continued since service, without any medical findings supporting such assertion.  This is no different than the Veteran's original allegations of such relationship made in his prior claims alleging that his injuries were the result of falling from a vehicle he was working on while in the military as well as in multiple VA treatment records alleging that he had pain in his neck, shoulder, and left leg since his injury in service in 1976 or 1977 and subsequent November 2009 VA examination.  

Additionally, the Veteran's testimony at the June 2016 Board hearing regarding the onset of cervical and left shoulder pain occurring with his injury in service from falling off of a truck is essentially the same that the Veteran already claimed.  Furthermore, the Veteran did not appear to be cooperative with the VA examiner during the recent January 2013 VA examination regarding the nature and history of his left shoulder and cervical spine disabilities.  The Board finds that, as such, no new and material evidence has been presented. Accordingly, reopening of the claim for service connection for cervical spine, left shoulder and left leg disabilities is not warranted.





	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been presented, so the issue of service connection for a left leg disability is not reopened and the appeal is denied.  

New and material evidence has not been presented, so the issue of service connection for a cervical spine disability is not reopened and the appeal is denied.  

New and material evidence has not been presented, so the issue of service connection for a left shoulder disability is not reopened and the appeal is denied.  

New and material evidence has not been presented, so the issue of service connection for a right shoulder disability is not reopened and the appeal is denied.  

New and material evidence has not been presented, so the issue of service connection for a thoracolumbar spine disability is not reopened and the appeal is denied.  




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


